Title: From Thomas Jefferson to William Short, 15 November 1807
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington Nov. 15. 07.
                        
                        Your’s of the 6th. has been duly recieved. on the subject of your location for the winter, it is impossible,
                            in my view of it, to doubt on the preference which should be given to this place. under any circumstances it could not be
                            but satisfactory to you to acquire an intimate knolege of our political machine, not merely of it’s organisation, but the
                            individuals & characters composing it, their general mode of thinking, & of acting, openly & secretly. of all this
                            you can learn no more at Philadelphia than of a diet of the empire. none but an eye-witness can really understand it. and
                            it is quite as important to be known to them, & to obtain a certain degree of their confidence in your own right. in a
                            government like ours, the standing of a man well with this portion of the public must weigh against a considerable
                            difference of other qualifications. Your quarters here may not perhaps be quite as comfortable as at Philadelphia. there
                            is a good house half way between this & the Treasury, where Genl. Dearborne, mr and mrs Cutts board together. I do not
                            know if there is a vacancy in it. but there are houses all along the Avenue convenient to the Capitol, & to this house
                            also to come & take your soup with us every day, when not otherwise engaged.
                        Our affairs with Spain laid dormant during the absence of Bonaparte from Paris because we knew Spain would do
                            nothing towards settling them, but by compulsion, immediately on his return, our terms were stated to him, and his
                            interposition obtained. if it was with good faith, it’s effect will be instantaneous; if not with good faith, we shall
                            discover it, by affected delays, and must decide accordingly. I think a few weeks will clear up this matter. with England
                            all is uncertain. the late stuff by Capt Doane is merely a counterbalance for the stuff we had a week before of a
                            contrary aspect. those dialogues they put into the mouths of the ministers were not likely to be communicated to the
                            newswriters, and they are founded on a falsehood within my knolege. not that I have confidence in an amicable arrangement
                            with England, but I have not the less on account of this information. one circumstance only in it I view as very possible,
                            that she may, by proclamation, forbid all commerce with her enemies, which is equivalent to forbidding it with any nation
                            but herself. as her commerce could not be accepted on such terms, this will be as much of a war as she could wage if she
                            were to declare war, for she can wage only a maritime war with us. in such a case we could not let the war be all on one
                            side, but must certainly endeavor at as much indemnification as we could take: if we have war with her, we shall need no
                            loan the 1st. year, a domestic loan only the 2d. year, but after that foreign loans. the moment the war is decided, we
                            shall think it necessary to take measures to ensure these by the time they are wanted, and your management of this kind of
                            business formerly is known to have been so advantageous, that we should certainly wish to avail ourselves of your services
                            if they can be obtained conformably to our joint views. but nothing specific can be said until the denouement of our
                            present situation. no inference can be drawn from Monroe’s return (which I dare say will be by the Revenge) because his
                            return this autumn had been earnestly sollicited by him and agreed to by us.   the classification of our militia will be
                            again proposed, on a better plan, and with more probable success. with respect to Genl Moreau, no one entertains a more
                            cordial esteem for his character than I do. and altho’ our relations with France have rendered it a duty in me not to seek
                            any public manifestation of it, yet were accident to bring us together, I could not be so much wanting to my own
                            sentiments & those of my constituents individually, as to omit a cordial manifestation of it.
                        While at Monticello, I made every enquiry possible, and could find no person worthy & willing to undertake
                            the superintendance of your tenants. I could hear of no one whose integrity & understanding qualified them for it, &
                            who was not already in other business which occupied them exclusively. I have myself found it very unprofitable to have
                            small tenants, because each of them requires more watching than a single tenant who should occupy the whole. but I think
                            that Price is in that situation, & exactly that kind of man; who can & will overlook them minutely & hold them to
                            the conditions of their leases. I dare say he may be deficient in the form of his accounts, but whether he is capable of
                            making you understand them or not, they will always be honest, & you may be sure of recieving every farthing which is
                            your due. still it is unsatisfactory not to see every thing clearly on paper. if a more satisfactory character should turn
                            up, I will not fail to apprise you of it. Accept my assurances of constant affection & respect
                        
                            Th: Jefferson
                            
                        
                    